 

Exhibit 10.1

 

MASTER FRANCHISE AGREEMENT

 

This Master Franchise Agreement (“Agreement”) is made and entered into on the
20th day of November, 2018 (the “Effective Date”) at Mumbai, by and between
Smaaash Entertainment Private Limited, an Indian company, with its address at
Trade View, Level 2, Kamala Mills, Lower Parel, Mumbai 400013, India
(“Franchisor”) and I-AM Capital Acquisition Company, a company incorporated in
the United States of America, with an address at 1345 Avenue of the Americas,
11th floor, New York, 10105 (“Franchisee”).

 

RECITALS

 

A.          WHEREAS, Franchisor operates entertainment centers and gaming
arcades throughout India as well as at the Mall of the Americas in Minneapolis
Minnesota where Franchisor, through its virtual reality and sports simulation
technology and proprietary gamification technologies provides sport and
recreational activities/services; and

 

B.          WHEREAS, Franchisee is [•] (add the business of the Franchisee); and

 

C.          WHEREAS, Franchisor desires to appoint Franchisee, and Franchisee
desires to be so appointed, to act as Franchisor’s exclusive Franchisee in the
territories of North America and South America (“Territory”) in the manner set
out in this Agreement, for setting up, managing and operating entertainment
centres and gaming arcades involving virtual reality, sports simulation
technology and proprietary gamification technologies to provide sport and
recreational activities/services to the public (“Smaaash Centres”), upon the
terms and subject to the conditions hereinafter provided.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Grant of Franchise

 

1.1          Rights granted to the Franchisee. Subject to Section 1.2,
Franchisor hereby grants to Franchisee the exclusive right, (a) to establish and
operate Smaaash Centres in the Territory, (b) to sub-license the right to
establish and operate Smaaash Centres to third party franchisees in and for the
Territory, (c) a license to use the products and other services developed by
Franchisor with respect to the Smaaash Centres (including a right to authorise
the use of products and services developed by the Franchisor by third party
franchisees), in the Territory, and (d) to identify third party franchisees for
the Smaaash Centres in the Territory. The rights granted herein include the
limited license to use the Trademarks of the Franchisor (the details of which
are morefully set out in Exhibit A), as set out in Section 3 of this Agreement,
for the purposes of establishing and operating the Smaaash Centres in the
Territory. It is clarified that if third party franchisees shall be establishing
and operating Smaaash Centres in the manner contemplated under this Agreement,
then the Franchisee shall ensure that such third party franchisees complies with
all the obligations and duties of the Franchisee, as recorded under this
Agreement, and to this extent, Franchisee may enter into relevant agreements
with such third party franchisees.

 

1.2          Notwithstanding the right granted to the Franchisee in Section 1.1,
the Franchisor and its affiliates shall retain the right on the terms and
conditions that the Franchisor may deem fit and without granting any rights
therein to the Franchisee, (i) to own, acquire, establish and / or operate, and
to a grant a license to third parties to establish and operate Smaaash Centres
at any location outside the Territory, and (ii) to own, acquire, establish and /
or operate, and to grant a license to third parties to establish and operate,
gaming and entertainment centres under other proprietary marks or other systems,
whether such centres are the same, similar or different from the Smaaash
Centres, at any location within or outside the Territory.

 

1.3          This arrangement has been entered into by the parties on an
arms’length basis. All commercials between the parties in relation to the
transactions contemplated under this Agreement, if not specifically provided in
this Agreement, shall be agreed mutually between the parties.

 

1.4          Additional Considerations

 

(a)          Pricing. Franchisor and Franchisee shall agree upon and decide the
locations at which the Smaaash Centres shall be set up within the Territory. The
Franchisee shall not be entitled to set up any new Smaaash Centres without
consulting with, and obtaining the prior written consent of Smaaash.

 

(b)          The prices of the products and services offered in each of the
Smaaash Centres shall be decided mutually among the parties. Any revision to the
agreed fees, including any discounts or prizes or other promotional measures
shall require the prior written consent from Franchisor.

 



 

 

(c)          Franchisee or the third party franchisee, as the case may be, shall
be entitled to receive the revenue generated from each of the Smaaash Centres.
If third party franchisees are operating the Smaaash Centres, then the
Franchisee shall be entitled to receive, (i) 5% (five percent) of the capital
expenditure as agreed among the parties for the particular Smaaash Centre as
sign -on fees or upfront advance, and (ii) 5% (five percent) fee or commission
of the revenue generated by such third party franchisees from the Smaash Centres
on an annual basis.

 

1.5          Operation of Smaaash Centres. Franchisee or third party sub
–franchisees shall be under an obligation to set up at least 6 (six) Smaaash
Centres during the first Contract Year or any other time period as may be
provided by Franchisor. The Smaaash Centres shall be established and operated in
the Territory using the assumed trade name ’Smaaash’or any other trade name that
the Franchisor may designate. Franchisee shall maintain good customer relations
in accordance with prudent and reasonable business practices. Franchisee shall
perform its obligations hereunder without using subcontractors,
sub-distributors, independent sales representatives, agents, Franchisee’s
affiliates or other non-employees (“Third Parties”) to perform the obligations
of Franchisee under this Agreement except to the contrary specifically stated in
this Agreement or unless they have been approved, in writing, in advance, by
Franchisor, such approval not to be unreasonably withheld.

 

2.            Term The term of this Agreement shall commence as of the Effective
Date and shall continue until terminated as hereinafter provided (the “Term”).
Each calendar year during the Term is sometimes hereinafter referred to as a
“Contract Year.”

 

3.            Grant of License in the Trademarks

 

3.1          License. Subject to the terms of this Agreement (including all
obligations to first obtain Franchisor’s written approval), Franchisor hereby
grants to Franchisee the right to use the Trademarks (the details of which are
set out in Exhibit A to this Agreement) (including sub-licensing this right to
third party franchisees with the approval of Franchisor), on a royalty-free
basis, for the purpose of operating and promoting the Smaaash Centres in the
Territory. Franchisee is, in particular entitled to:

 

(a)          offer, market and/or distribute any products and services in
connection with the Smaaash Centres under the Trademarks; and

 



 

 

b)           use the Trademarks on business stationery and/or in advertising in
connection with the advertising, promotion and distribution of Smaaash Centres
in the Territory.

 

3.2          Exclusivity of License. Except as provided in the next sentence,
the license granted herein shall be exclusive. “Exclusivity” shall mean that
Franchisor shall not grant any further licenses to third parties in the
Trademarks for use in connection with Smaaash Centres in the Territory, and the
Franchisee shall not enter into any arrangement or agreement with any third
parties for establishing or operating any gaming and entertainment centres
identical or similar to Smaaash Centres, in the Territory except as otherwise
provided in this Agreement; provided, however, that Franchisor may continue to
use the Trademarks in the Territory in connection with the operation of
Franchisor’s entertainment centers already set up as of the Effective Date in
the Territory. The restriction contained in this Agreement shall apply on the
parties throughout the Term.

 

3.3          Form of Use. Unless otherwise provided herein or agreed by the
parties in writing, Franchisee shall use the Trademarks that are registered in
the Territory in their registered form.

 

4.            Compliance with Law Franchisee shall ensure that the Smaaash
Centres shall be set up, established, operated, managed, advertised, marketed,
promoted, publicized and otherwise exploited, in accordance with all applicable
laws and regulations in the Territory, including without limitation, all customs
requirements and country of origin regulations.

 

5.            Marketing and Promotional Activities

 

5.1          Best Efforts.

 

(a)          Franchisee shall exercise its best efforts to effectively market,
promote, and publicise the Smaaash Centres throughout the Territory. Franchisee
shall also be obligated to identify suitable locations to set up the Smaaash
Centres. Franchisee shall comply with, and ensure that the third party
sub-franchisees comply with the standards prescribed by Franchisor (as provided
in the operating manuals which shall be shared by Franchisor with Franchisee)
with respect to the services, products and operations of the Smaaash Centres and
shall operate the Smaaash Centres in strict conformity with such standards and
specifications as Franchisor may from time to time prescribe to Franchisee.
Franchisee shall refrain from deviating from such standards and specifications
without Franchisor’s prior written consent and from otherwise operating in any
manner which reflects adversely on the Trademarks and Smaaash Centres.

 

(b)          Unless otherwise agreed by Franchisor in writing, throughout the
Term, Franchisee shall maintain, and shall ensure that the third party sub
–franchisees maintain an organizational structure or local management reasonably
necessary to adequately support the advertising, marketing and promotion of the
Smaaash Centres and the services and products offered by Smaaash Centres
throughout the Territory. The third party sub –franchisees shall also be
responsible for all employee related compliances as per the relevant applicable
laws. Towards this purpose, Franchisee shall appoint a qualified chief operating
officer, in consultation with Franchisor, to undertake and manage the
obligations of Franchisee as set out in this Agreement. Franchisor shall also be
entitled to designate and appoint personnel from its managerial team to assist
and train the personnel and staff of the Franchisee or any other third party sub
- franchisee in setting up the Smaaash Centres, and further provide technical
and design knowledge to the third party sub - franchisees.

 

5.2          Promotional Material and Products. Franchisee shall submit to
Franchisor, for Franchisor’s prior written approval, samples of all advertising
and promotional materials that Franchisee desires to use to promote Smaaash
Centres, including without limitation, print and online advertising designs,
trade show display materials, press releases and interviews for publication in
any media (“Promotional Material”). Franchisee shall modify any disapproved
Promotional Material to satisfy Franchisor’s reasonable objections so that it is
acceptable to Franchisor. Franchisor shall provide Franchisee with the creative
elements of any Promotional Materials that Franchisor creates or acquires for
use in connection with the advertising and sale of Products outside the
Territory.

 

6.            Intellectual Property

 

6.1          Ownership.

 

(a)          Franchisor is the sole owner of any and all intellectual property
rights relating to the Smaaash Centres and their products and services existing
as of the Effective Date, including, but not limited to, the Trademarks and all
the goodwill relating thereto (the “Franchisor Property”). Franchisee, or any
third party franchisee, by reason of this Agreement, has not and shall not
acquire any right, title, interest or claim of ownership in any of the
Franchisor Property in the Territory or elsewhere, except to the extent provided
under the license granted under Sections 1 and 3 of this Agreement.

 



 

 

(b)          Franchisee acknowledges that, (i) Franchisor is the sole and
exclusive owner of all right, title and interest in any Franchisor Property;
(ii) nothing contained in this Agreement shall give to Franchisee any right,
title or interest in any Franchisor Property; and (iii) Franchisee’s use of the
Franchisor Property, and any associated goodwill, shall inure only to the
benefit of Franchisor and shall be deemed to be solely the property of
Franchisor should this Agreement be terminated for any reason.

 

6.2          Registration and Cooperation. Franchisee shall not, directly or
indirectly, seek or obtain any new registration for Franchisor Property
(including without limitation, any colorable imitations, translations, or
transliterations thereof), anywhere in the world without Franchisor’s prior
written consent. If Franchisee has obtained or obtains in the future, in any
country, any right, title or interest in any Franchisor Property notwithstanding
the previous sentence (including any colorable imitations, translations, or
transliterations thereof), Franchisee will be deemed to have so acted as an
agent and for the benefit of Franchisor for the limited purpose of obtaining
such registrations and assigning them to Franchisor. Franchisee shall execute,
for no additional consideration, any and all documents deemed necessary by
Franchisor or its attorneys to be necessary to transfer such right, title or
interest to Franchisor.

 

6.3          No Challenges. Franchisee shall not do anything or suffer anything
to be done which may adversely affect any rights of Franchisor in and to any
Franchisor Property, or any registrations thereof or which, directly or
indirectly, may reduce or dilute the value or distinctiveness of such Franchisor
Property, in particular the Trademarks, or disparage or detract from
Franchisor’s reputation. Franchisee shall not challenge, directly or indirectly,
Franchisor’s interest in, or the validity of, any Franchisor Property, or any
application for registration or trademark registration thereof or any rights of
Franchisor therein. The provisions of this Section 6.3 shall survive the
termination of this Agreement.

 

7.            Third Party Infringements; Attacks on Use of the Trademarks;
Cooperation

 

7.1          Third Party Infringements.

 

(a)          Mutual Information. Each of the parties shall inform the other
without undue delay when such party becomes aware of any infringements of any of
the Franchisor Property in the Territory.

 

(b)          Initiation of Action. Any actions against infringers of any of the
Franchisor Property, whether or not such actions involve litigation (including
any actions taken to oppose a third party application to register an infringing
trademark or a cancellation action against a third party’s infringing trademark
registration), shall be exclusively reserved to Franchisor, unless otherwise
agreed by Franchisor in writing. Notwithstanding the foregoing, Franchisor shall
be under no obligation to initiate any such action. If requested by Franchisor,
Franchisee shall support Franchisor, at Franchisor’s expense, in any such
proceedings and, if requested by Franchisor, Franchisee shall promptly provide
Franchisor with any relevant documentation in Franchisee’s possession.

 

7.2          Attacks on the Use of the Franchisor Property. Each of the parties
shall inform the other if it becomes aware of a claim by a third party that the
use of any of any of the Franchisor Property infringes on the rights of such
third party. If requested by Franchisor, Franchisee shall support Franchisor, at
Franchisor’s expense, in connection with Franchisor’s defense against any such
third party claims. Unless otherwise agreed by Franchisor in writing, Franchisor
shall take the lead in any defense against a third party action, whether brought
against Franchisor and/or Franchisee. The decision whether or not a defense is
appropriate shall be in Franchisor’s sole discretion. Franchisee shall not
settle any third party claims against it regarding its use of any of the
Franchisor Property without the prior written consent of Franchisor.

 

7.3          Indemnity. The Franchisee shall indemnify and hold the Franchisor,
its affiliates and their respective agents and employees harmless from all
claims, actions, suits, damages, costs and expenses in relation to or arising
out of the breach of any representations, warranties, covenants and obligations
of the Franchisee as set out in this Agreement. The indemnification rights of
the Franchisor shall be without prejudice to, and independent of any other
rights and remedies that the Franchisor may have at law or in equity, including
the right to seek specific performance, injunctive relief or restitution, none
of which rights or remedies shall be affected or diminished thereby. The
provisions of this Section 7.3 shall survive the termination of this Agreement.

 

8.            Termination

 

8.1          Termination by Mutual Agreement. This Agreement may be terminated
at any time upon the mutual written agreement of the parties.

 



 

 

8.2          Termination by Franchisor with Notice. Franchisor may terminate
this Agreement upon thirty (30) days written notice to Franchisee upon the
occurrence of any of the following:

 

(a)          Franchisee fails to make any payment required under or in
connection with this Agreement;

 

(b)          Franchisee ceases to operate or otherwise abandon the Smaaash
Centres without the consent of Franchisor, or otherwise forfeit the right to do
or transact business in the Territory;

 

(c)          Franchisee fails to use its best efforts to market and promote
Smaaash Centres and the services and products offered by Smaaash Centres within
the Territory and such failure is not cured within thirty (30) days of
Franchisor’s notification to Franchisee of such failure.

 

8.3          Termination for Cause. This Agreement may be terminated by either
party for “Cause” without the need of providing a notice period prior to such
termination becoming effective. “Cause” shall exist if circumstances occur
which, taking into consideration the substance and purpose of this Agreement,
would make it unreasonable for one or both of the parties to continue the
contractual relationship and the other party fails to cure the cause (assuming
that such cause is susceptible to cure) within thirty (30) days after the date
of receipt of a corresponding written notice (“Remedy Notice”). If such cause by
its nature is not curable, then no such Remedy Notice is required. Without
limiting the generality of the foregoing, a party may terminate this Agreement
for “Cause”if:

 

(a)          the other party to this Agreement is in breach of one or more of
its material obligations; or

 

(b)         the other party to this Agreement becomes insolvent, generally
cannot pay its obligations when due or otherwise suffers a substantial
deterioration of its financial situation, or if insolvency/bankruptcy
proceedings are initiated against such party or such party initiates any
dissolution or liquidation of its business and/or assets.

 

8.4          Effects of Termination.

 

(a)          Upon the termination of this Agreement, any indebtedness of
Franchisee to Franchisor shall become immediately due and payable. Franchisee
shall immediately cease to operate the Smaaash Centres and shall not thereafter,
directly or indirectly, represent to the public or hold itself out as a
franchisee of Franchisor. Franchisor shall have the right to suspend the
performance of any of their obligations under this Agreement. Franchisor shall
have the right to provide the rights and license granted herein to Franchisee to
any other third party entity that Franchisor may deem fit.

 

(b)          All benefits which may accrue by reason of the activities of
Franchisee hereunder shall be deemed transferred automatically to Franchisor,
and all licenses and other rights granted to Franchisee hereunder shall
immediately cease. Unless otherwise agreed by Franchisor in writing, Franchisee
shall immediately discontinue the advertising and marketing of Smaaash Centres
and the products and services offered by Smaaash Centres.

 

(c)          Each of the parties shall continue to maintain in confidence any
and all confidential information received from the other party. At Franchisor’s
election, Franchisor may purchase from Franchisee any materials used by
Franchisee for the advertising, marketing, promotion, publicizing or other
exploitation of Smaaash Centres and the products and services offered by the
Smaaash Centres, including all Promotional Materials, Franchisor Property, or
any other materials which contain any of the Trademarks.

 

(d)          The termination of this Agreement for any reason shall not affect
obligations accrued prior to the effective date of such termination of this
Agreement or any obligations which, either expressly or from the context of this
Agreement, are intended to survive the termination of this Agreement.

 

9.            Notices and Other Communications All reports, approvals, requests,
demands, notices and other communications (collectively “Communications”)
required or permitted by this Agreement shall be in writing and signed by a duly
authorized officer of or such other individual designated in writing by a party.
Communications will be duly given if delivered personally, if mailed (by
registered mail, return receipt requested) or if delivered by
nationally-recognized courier or mail service which requires the addressee to
acknowledge, in writing, the receipt thereof, to the party concerned at the
following addresses (or at any other address as a party may specify by notice in
writing to the other):



      If to Franchisor: Smaaash Entertainment Private Limited     Trade View,
Level 2     Kamala Mills     Lower Parel, Mumbai 400013, India     Attention:
Mr. Vishwanath Kotian       If to Franchisee: 1345 Avenue of the Americas, 11th
floor   New York, NY 101015, USA   Attention: Mr. Suhel Kanuga





 

 

10.           Miscellaneous

 

10.1          Entire Agreement. This Agreement contains the entire understanding
and agreement between the parties with respect to its subject matter, supersedes
all prior oral or written understandings and agreements relating thereto and may
not be modified, discharged or terminated, nor may any of the provisions hereof
be waived, orally.

 

10.2          Right to inspect and request information. During the Term,
Franchisor shall have the right to conduct audits of Franchisee with respect to
the Smaaash Centres, and inspect the Smaaash Centres, after providing a written
notice of 5 (five) days. Franchisee shall be under an obligation to provide any
information as may be requested by Franchisor with respect to the Smaaash
Centres, including the books of accounts and other relevant documents or records
maintained in relation to the Smaaash Centres.

 

10.3          Insurance. During the Term, Franchisee shall maintain policies of
insurance as may be requested by Franchisor, subject to applicable law, in
relation to the Smaaash Centres.

 

10.4          Representations and warranties. Each of the parties represents and
warrants to the other party that, (i) the Agreement constitutes a valid, legal
and binding obligation of such party and is enforceable against such party in
accordance with its terms, (ii) it has the power and authority to execute the
Agreement and perform all its terms, and (iii) the execution and performance of
this Agreement shall not violate any charter documents of such party, contravene
any provisions of law as applicable to such party (including any order, decree,
injunction of any competent court) or conflict with the provisions of any
material agreement or contract executed by such party. The provisions of this
Section 10.4 shall survive the termination of this Agreement.

 

10.5          Governing Law. (a) The parties hereto have expressly agreed that
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, applicable to contracts executed and fully to be
performed therein, to the exclusion of any other applicable body of governing
law.

 

(b)            Except as hereafter provided, the parties hereby consent to the
jurisdiction of the New York State Supreme Court, County of New York or in the
United States District Court for the Southern District of New York to resolve
any dispute arising under this Agreement.

 

(c)            In the event of any litigation or other action arising out of
this Agreement, the court shall award to the substantially prevailing party all
reasonable costs and expenses including reasonable attorney’s fees.

 

10.6          WAIVER OF JURY. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, WHETHER NOW OR EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT AMONG THE
PARTIES IRREVOCABLY TO WAIVE THE TRIAL BY JURY COURT, AND THAT ANY PROCEEDINGS
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

10.7          Force Majeure. The parties will not be liable to each other for
any failure or delay in performance, other than failure to make timely payments
due under this Agreement, if it is because of earthquake, flood, fire, acts of
God, civil unrest, terrorism, acts of any governmental authority or any other
reason beyond the reasonable control of either or both of the parties (“Force
Majeure”). However, either party may terminate this Agreement by and upon notice
to the other if the other is unable to perform any of its material obligations
for a period of thirty (30) days by reason of a Force Majeure.

 

10.8          No Joint Venture. Nothing herein is intended to constitute the
parties as partners or as joint venturers, or either as agent of the other, and
neither party may obligate or bind the other.

 

10.9          Headings, Definitions and other particulars. Headings and titles
of sections and/or paragraphs are for convenience only. The definitions in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The use of “including” in
this Agreement shall be construed as illustrative.

 



 

 

10.10          Amendment. This Agreement shall, from the Effective Date, bind
the parties to the terms herein and cannot be amended without the consent of the
parties. Further, this Agreement cannot be terminated by any party except in
accordance with Clause 8 of this Agreement.

 

10.11          Assignment. The Franchisor shall be entitled to assign, transfer,
encumber or dispose of any of its rights and or obligations under this
Agreement, including to an affiliate, without the prior written consent of the
Franchisee. The Franchisee shall not be entitled to assign, transfer, encumber
or dispose of any of its rights and or obligations under this Agreement,
including to an affiliate, without the prior written consent of the Franchisor.

 

10.12          Expenses. The Franchisee shall bear all the costs and expenses in
relation to the execution of this Agreement and the consummation of all the
transactions hereunder.

 

10.13          Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. The delivery of signed counterparts by
facsimile transmission or electronic mail in “portable document format” (“.pdf”)
shall be as effective as signing and delivering the document in person.

 



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

 



  SMAAASH ENTERTAINMENT PRIVATE LIMITED         By: /s/ Shripal Morakhia        
Name: Shripal Morakhia         Title:           I-AM CAPITAL ACQUISITION COMPANY
        By: /s/ F. Jacob Cherian         Name: F. Jacob Cherian         Title:
Chief Executive Officer



 

(exhibits follow)

 



 

 

Exhibit A



Trademarks

 

Separately annexed

 

